DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 6-10 and 14-19 in the reply filed on 22 February 2021 is acknowledged. 
Claims 5, 11-13 and 20 are withdrawn from consideration.

    PNG
    media_image1.png
    499
    844
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (U.S. Publication No. 2013/0298561).
Regarding claim 1, Hughes teaches a fuel injector (20, Fig. 1), comprising: a premix tube (62, Annotated Fig. A) which introduces air (132, Annotated Fig. A) from an inlet port (130, annotated Fig. A, ¶32, inlet is upper end of tube 62) into an internal space (Annotated Fig. A, internal space is space between peripheral wall 134 of tube 62) and discharges an air-fuel mixture (40, Annotated Fig. A) in which the air and fuel (22, Fig. 5) are mixed  (¶33) from a discharge port (142, Fig. 5); a fuel introduction unit (58, 60, Fig 2) which introduces fuel into the internal space (¶25,¶33, Annotated Fig. A, fuel is introduced via holes 131); and a downstream side plate (61, Fig. 2) through which an end part on the discharge port side of the premix tube penetrates and which supports the end part on a downstream side of the premix tube (Fig. 4 shows holes and tubes 62 going through plate 61); wherein the premix tube includes: a tube body(134, Annotated Fig. A, peripheral wall 134 forms the tube body) in which a through-hole (hole through center of tube 62) which allows communication between the internal space and an external space (Annotated Fig. A, external space is space above plate 12 from which air 132 enters through plate and into tube 62) is formed at an upstream side end part on a side close to the inlet port (Annotated Fig. A, the through hole is at the end of the tube 62 beneath the wedge 164. It is at an upstream side end part of the tube 62 on a side close to the inlet port); and a guide ¶36, the end of the tube can abut or be threaded into plate 12. The end part of the through-hole is at the interface between the tube 62 and the plate 12. Circumferential direction is around the perimeter of the tube, the guide part extends in a circumferential direction around the perimeter of the tube) centered on an axis (136, the guide part extends around the perimeter of the tube 62 which is centered on axis 136) of the premix tube to intersect both the circumferential direction (Guide part is wedge 164 and the ring shown in Annotated Fig. A over Fig. 7. The ring extends in the circumferential direction and hence intersect the circumferential direction. Examiner notes that the wedge portion 164 can be bent downwards as shown in Figs. 10 and 11 or bent upwards as discussed in ¶41. Examiner further notes that although the guide part is shown as a portion of plate 12, in ¶22, Hughes also teaches each tube can have its own inlet features.) and an axial direction in which the axis extends (Annotated Fig. A, the wedge portion 164 of the guide part extends in a radial direction 165 towards axis 136 at the center of the tube and hence intersects an axial direction in which the axis extends. The axial direction is a line that is parallel to axis 136 and extends through the wedge portion 164 of the guide part.). 
Regarding claim 2, Hughes teaches the invention as claimed and discussed above and Hughes further teaches the guide part includes an inner guide part (Annotated Fig. A, wedge portion 164 of the guide part) extending from a first end part of the through-hole in the circumferential direction (Annotated Fig. A, the wedge extends from the first end part in the circumferential direction) toward an inner side of the inlet port and toward a side close to a second end part of the through-hole (Annotated Fig. A, the wedge 164 extends towards the 
Regarding claim 3, Hughes teaches the invention as claimed and discussed above and Hughes further teaches the guide part includes an outer guide part (Ring in Fig.7 portion of Annotated Fig. A) extending from a second end part of the through-hole in the circumferential direction toward an outer side of the inlet port and toward a side close to a first end part of the through-hole (In Annotated Fig. A, the ring extends from the second end part of the through-hole in the circumferential direction toward the outer side outer side of the inlet port and then toward a side close to the first end part of the through hole.).
Regarding claim 4, Hughes teaches the invention as claimed and discussed above and Hughes further teaches a plurality of guide parts and through-holes are provided at intervals in the circumferential direction of the inlet port (Annotated Fig. A showing Fig. 7, the four wedges including 164 and 168 are a plurality of guide parts. The apertures 162 between the wedges are through-holes. The plurality of guide parts and through-holes are provide at intervals in the circumferential direction.).
Regarding claim 6, Hughes teaches the invention as claimed and discussed above and Hughes further teaches the fuel introduction unit (58, 60) includes: the downstream side plate 61; an upstream side plate 12 disposed closer to the inlet port than to the downstream side plate, having an upstream side through-hole through which the premix tube passes (Fig. 4, ¶36, tube 62 can be threaded into plate 12), and configured to form a plenum between the upstream side plate 12, an outer wall of the premix tube 134, and the downstream side plate (¶25); a fuel supply pipe 58 which supplies fuel to the plenum; and a fuel through-hole formation part forming a portion 
Regarding claim 7,  Hughes teaches the invention as claimed and discussed above and Hughes further teaches a gas turbine comprising the fuel injector (Fig. 1).
Regarding claim 8,  Hughes teaches the invention as claimed and discussed above and Hughes further teaches the guide part includes an outer guide part (Ring in Annotated Fig. A) extending from a second end part of the through-hole in the circumferential direction toward an outer side of the inlet port and toward a side close to a first end part of the through-hole (In Annotated Fig. A, the ring extends from the second end part of the through-hole in the circumferential direction toward the outer side outer side of the inlet port and then toward a side close to the first end part of the through hole.).
Regarding claims 9 and 10,  Hughes teaches the invention as claimed and discussed above and Hughes further teaches a plurality of guide parts and through-holes are provided at intervals in the circumferential direction of the inlet port (Annotated Fig. A showing Fig. 7, the four wedges including 164 and 168 are a plurality of guide parts. The apertures 162 between the wedges are through-holes. The plurality of guide parts and through-holes are provide at intervals in the circumferential direction.).
Regarding claims 14, 15 and 16, Hughes teaches the invention as claimed and discussed above and Hughes further teaches the fuel introduction unit (58, 60) includes: the downstream side plate 61; an upstream side plate 12 disposed closer to the inlet port than to the downstream side plate, having an upstream side through-hole through which the premix tube passes (Fig. 4, 
Regarding claims 17, 18 and 19, Hughes teaches the invention as claimed and discussed above and Hughes further teaches a gas turbine comprising the fuel injector (Fig. 1).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.P.O./            Examiner, Art Unit 3741                                                                                                                                                                                            

/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741